Citation Nr: 0407662	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for myopia.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an upper back 
disorder.

5.  Entitlement to service connection for a lower back 
disorder.

6.  Entitlement to service connection for allergies.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to service connection for upper respiratory 
infections.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1981 and from March 1991 to May 1996.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, dated in October 2002, that denied the veteran's 
claims of entitlement to service connection for myopia, a 
neck disability, headaches, an upper back disability, a lower 
back disability, allergies, upper respiratory infection, and 
sinusitis.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

As explained below, the Board has determined further action 
is required in order to comply with the VA's duty to assist 
in the development of the veteran's claim.  Accordingly, this 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The VA has a duty to assist the appellant in the development 
of facts pertinent to her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2002).  The duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2002).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Review of the veteran's claims folder reveals that no VA 
examination has been performed addressing the veteran's 
claimed disabilities.

The Board notes that the veteran's service medical records 
include diagnoses and treatment for or potentially related to 
the veteran's claimed disabilities.

The veteran was treated on several occasions for complaints 
regarding her neck, headaches, upper back, and lower back.  
She was also treated on multiple occasions for allergies, 
sinusitis, bronchitis, frequent colds, and upper respiratory 
infections.  

The Board notes that the veteran served on active duty as a 
registered nurse and continues to be employed in that 
capacity.  She has alleged that these conditions have 
continued since her period of active service, and is 
competent to offer evidence as to continuity of these 
symptomatologies.

The Board notes during a video teleconference hearing held in 
July 2003, the veteran reported that she had been treated by 
Dr. D.F. at the Family Practice for her claimed disorders.  
(Hr'g Tr. at 5).  Records of treatment have not been added to 
the veteran's claims folder, although it does not appear that 
the veteran had previously identified this provider, and has 
not provided VA with information regarding the address of the 
medical practice.

Finally, the Board notes that several service medical records 
note a diagnosis of myopic retinal degeneration in addition 
to the more generalized disorder of myopia.  Although 
38 C.F.R. § 3.303(c) (2003) provides that refractive error of 
the eye is not a disease or injury within the meaning of 
applicable legislation, it is unclear that myopic retinal 
degeneration falls within the definition of refractive error.

The Board finds that VA's duty to assist in this case 
includes obtaining an examination and an opinion addressing 
the veteran's contentions.  38 U.S.C.A. §5103A(d) (West 
2002).

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for myopia, a 
neck disorder, headaches, upper and lower 
back disorders, allergies, sinusitis, and 
upper respiratory infections since her 
exit from service.  The veteran should 
more specifically identify Dr. D.F. of 
the Family Practice.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the veteran's neck, upper back, and lower 
back disorders.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current neck, upper back or lower back 
disorder is related to the veteran's 
period of active service.  If disability 
cannot be identified, or if identified 
cannot be shown to be related to the 
veteran's active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

The claims folder should be made 
available to the examiner for review 
before the examination.

3.  The veteran should be afforded a VA 
examination by an ophthalmologist to 
determine the nature and etiology of any 
current eye disorder.  The examiner is 
requested to identify whether any current 
eye disorder falls within the term 
"refractive error" or is a congenital 
defect as those terms are generally 
understood within the medical community.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any eye disorder not 
within the definition of refractive error 
increased in severity during active 
service.   The examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that any eye disorder 
that is congenital in nature increased in 
severity during active service.  If there 
is evidence that the disability underwent 
an increase during service, the examiner 
is requested to offer an opinion as to 
whether the increase in disability was 
due to the natural progress of the 
disease.  The claims folder should be 
made available to the examiner for review 
before the examination.

4.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any headaches, allergies, or chronic 
upper respiratory infections.  The 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any chronic 
headaches, allergies, or chronic upper 
respiratory infections arose during the 
veteran's period of active  service.  If 
disability cannot be identified, or if 
identified cannot be shown to be related 
to the veteran's active service, on a 
medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

The claims folder should be made 
available to the examiner for review 
before the examination.

5.  The RO should readjudicate the claims 
for service connection.  If the benefits 
sought remain denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an appropriate period of time for 
response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

